DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/22 has been entered.
Status of the claims:  Claims 28, 30-35 are currently pending.
Priority:  This application is a 371 of PCT/KR2018/013761 (11/13/2018)
and claims foreign priority to KOREA 10-2017-0151248 (11/14/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 30, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bialer et al. (Epilepsy Research (2015) 111, p. 85-141) in view of Choi et al. (US 7598279).
Bialer reviews antiepileptic drugs including YKP3089 (p. 134-135):

    PNG
    media_image1.png
    208
    255
    media_image1.png
    Greyscale

which reads on instant claim 28, Formula 1, when R1 is Cl, R2 is H, A1 is CH, and A2 is N.  Bialer further teaches that the drug is undergoing Phase I and II clinical studies for treating seizures (p. 134: “YKP3089 is active in a broad range of animal models of epilepsy. It is currently in Phase II clinical development at SK Life Science.”; “Efficacy data    A phase II randomized, double-blind, placebo-controlled 12 week study of YKP3089 to assess efficacy and tolerability of 200 mg/day of YKP3089 in approximately 200 patients with focal seizures has been completed”; “Tolerability and adverse effect profile   In Phase I healthy volunteer studies YKP3089 was well tolerated after single oral doses ranging from 5 mg to 500 mg.”) and describes PTZ animal model studies (Table 1, p. 100: i.e. ED50 28.5 mg/kg; Table 2, p. 104).  
Choi teaches anticonvulsant compounds for the treatment of epilepsy (Abstract: “The compounds are effective anticonvulsants which are used in the treatment of disorders of the central nervous system, especially as anxiety, depression, convulsion, epilepsy”).  Choi also teaches the drug YKP3089 (col 73: Compound 2) and Table 1 (col 27) describes PTZ studies demonstrating utility.  Choi describes the PTZ results as indicating the compound is useful in preventing absence seizures (col 25, line 40: “The “Pentylenetetrazol (PTZ)” test for anticonvulsant and antianxiety activity was also carried out. Compounds that antagonize the effects of subcutaneous PTZ-induced clonic seizures are known to elevate the seizure threshold, hence are generally useful in preventing absence seizures.”).
Regarding claims 28-30 and 33, although Bialer teaches treating seizures, Bialer does not specifically teach respect to the particular type of seizure of “absence seizure”.  However, one of ordinary skill in the art would have readily considered using the drug in methods of treating specific types of seizures including absence seizure, particularly in view of Choi which confirms that the drug is successful in PTZ models and “hence are generally useful in preventing absence seizures.”  In view of such a teaching one of ordinary skill in the art would have had a reasonable expectation of success in selecting YKP3089 for absence seizures and arrive at the claimed invention.  Furthermore, both Bialer (Table 1, p. 100, YKP 3089) and Choi (Table 1, col 3, compound 2) report results for both PTZ and MES animal models which further showed activity.  Therefore, one of ordinary skill in the art would have considered the results from Bialer and Choi to be highly relevant and suggest use as an anti-seizure drug including absence seizure.  
Regarding claim 35, wherein the subject for administration is a mammal, Bialer teaches YKP3089 in clinical trials involving human patients, thus one of ordinary skill in the art would have reasonably considered mammals and arrive at the claimed invention.
Regarding the amendment incorporating prior claim 36’s wherein the therapeutically effective amount is 50 to 500 mg once daily limitation into claim 28, Bialer teaches a phase II, 12 week, efficacy clinical study using “200 mg/day” of YKP3089 in 200 patients with focal seizures (p. 134) as well as a Phase I tolerability study with oral doses ranging from “5 mg to 500 mg” of YPK3089 (p. 134).   One of ordinary skill in the art would have reasonably considered using a 200 mg/day administration of YKP3089 because it had been studied for efficacy in epileptic seizures and was known to be safe dosage. Thus, one of ordinary skill in the art would have arrived at the claimed invention.
Response to Remarks
Applicant again argues that Barker-Haliski (post-filing date of 2018) shows that the PTZ model is not used.  This argument remains unpersuasive because the post-filing date reference does not establish what one of ordinary skill in the art would have known at the effective filing date.  See MPEP 2124: “Post-effective-filing-date evidence offered to illuminate the post-effective-filing-date state of the art is improper. Amgen, 872 F.3d at 1374, 124 USPQ2d at 1359.”  In contrast to Applicant’s argument, the record clearly establishes that at the effective filing date one of ordinary skill in the art would have considered PTZ results as relevant in identifying pharmaceuticals to treat epilepsy.  
Applicant also argues that “the cited art does not lead the artisan to the method of independent Claim 28” because “the state of the art establishes that the PTZ and MES models cannot be directly connected to the treatment of absence seizure” and “antiepileptic medication should not necessarily be used to treat absence seizures” (Response “page 6 of 11”).  
Regarding the use of PTZ or MES as being relevant to one of ordinary skill in the art at the effective filing date, Bialer teaches YKP 3089 for use in treating epilepsy in animal models and even in human trials which would include “absence seizures” - a well-known type of epilepsy seizure (Instant specification [0003]: “epilepsy seizures are largely divided into partial seizures and generalized seizures.  … generalized seizures include … absence seizures (small seizures)”).  In addition, Choi also teaches the drug YKP3089 (col 73: Compound 2) and Table 1 (col 27) and describes PTZ studies indicating the compound is useful in preventing absence seizures (col 25, line 40: “The “Pentylenetetrazol (PTZ)” test for anticonvulsant and antianxiety activity was also carried out. Compounds that antagonize the effects of subcutaneous PTZ-induced clonic seizures are known to elevate the seizure threshold, hence are generally useful in preventing absence seizures.”).  Furthermore, both Bialer (Table 1, p. 100, YKP 3089) and Choi (Table 1, col 3, compound 2) report results for both PTZ and MES animal models which further showed activity.  As established by Katzung (“Basic and Clinical Pharmacology”, 12th Ed. (2012), 1229 pages, Ch. 24 “Antiseizure Drugs” pages 403-427 provided) “Drugs acting selectively on absence seizures can be identified by animal screens, using either threshold pentylenetetrazol clonic seizures in mice or rats or mutant mice showing absence-like episodes (so-called lethargic, star-gazer, or tottering mutants)” (Katzung, p. 404) which one of ordinary skill in the art would have considered at the effective filing date as suggesting that the PTZ results would indicate activity for absence seizures.  Thus, Applicant’s argument remains unpersuasive.   
Applicant also cites Loscher-2016 and Loscher-2011 as apparently suggesting use of alternate test to screen compounds.  This argument is not persuasive because at the effective filing date one of ordinary skill in the art would have considered the results described in Bialer and Choi as suggesting YKP3089 as useful for treating absence seizures because both references describe YKP3089 as useful in treating epilepsy and Choi specifically identifies absence seizures.  
Applicant also cites “NICE Guidelines … for treating epilepsy in general, including absence seizures” which apparently describe contraindications of other drugs.  This argument is not persuasive because: it is unclear why the reference is cited, the relationship of the other drugs to YKP 3089, and one of ordinary skill in the art would have performed trials as described in Bialer.  One of ordinary skill in the art routinely performs trials to ensure a compound is safe and effective and would have had a reasonable expectation of success based on the teaching of Bialer and Choi that such a process applied to YKP 3089 would result in the claimed invention.  
Applicant also argues that the facts of the Federal Circuit 2021 Teva case “are perfectly aligned” with the present application where “the main issue” related to dosage.  This argument is not persuasive because Bialer describes the same dosage of YKP 3089 as in the claims and Choi specifically suggests the experimental results indicate YKP 3089 is a drug “useful in preventing absence seizures” (col 25, line 40).  Thus, the combined teaching of the prior art reasonably suggests the claimed invention.  
Before the effective filing date all evidence of record establishes that one of ordinary skill would have considered the teachings and experimental data in Bialer and Choi as suggesting YKP 3089 would be useful for treating absence seizures.  Furthermore, at the effective filing date, one of ordinary skill in the art would have considered YKP 3089 with a reasonable expectation of success and arrive at the claimed invention.  Applicant’s arguments are not persuasive and the rejection is maintained.
	
Claims 28, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bialer et al. (Epilepsy Research (2015) 111, p. 85-141) in view of Choi et al. (US 7598279) and Goldenberg (P T. 2010 Jul; 35(7): p. 392–415).
Claims 28-30, 33, 35 are rendered obvious over Bialer and Choi as detailed supra and incorporated herein.  
Regarding claim 31, depending from claim 28, Bialer teaches “Spike-wave seizure model” testing in related compounds (Table 2) and would reasonably consider utilizing the drug in patients exhibiting such characteristics.  In addition, Goldenberg’s “Overview of Drugs Used For Epilepsy and Seizures” (title) the reference teaches features of epilepsy such as in Lennox-Gastaut syndrome “EEG features showing slow (below 3 cycles per second [hertz, Hz]) spike-and-wave discharges” (p. 393) and also teaches YKP3089 (p. 407: Table 4).  Thus, one of ordinary skill in the art had a reasonable expectation of success in using YKP3089 in such patients and arriving at the claimed invention.
Regarding claims 32 and 34, depending from claim 28, Bialer teaches related compounds in studies for treating epilepsy in groups such as Lennox-Gastaut syndrome (i.e. p. 113, 116) and would reasonably consider utilizing YKP3089 in similar patients.  In addition, Goldenberg’s “Overview of Drugs Used For Epilepsy and Seizures” (title) the reference teaches features of epilepsy such as in Lennox-Gastaut syndrome are defined by “multiple seizure types, usually including generalized tonic–clonic, atonic, and atypical absence seizures” and “EEG features showing slow (below 3 cycles per second [hertz, Hz]) spike-and-wave discharges” (p. 393) and also teaches YKP3089 (p. 407: Table 4).  Thus, one of ordinary skill in the art had a reasonable expectation of success in using YKP3089 in such patients and arriving at the claimed invention.
Response to Remarks
Applicant did not separately argue this rejection, therefore the rejection is maintained for the reasons provided in the 103 rejection supra.


Conclusion
The claims are not in condition for allowance.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        
September 7, 2022 12:42 pm